Appeal by the defendant from three judgments of the Supreme Court, Queens County (Fisher, J.), all rendered June 30, 1994, convicting him of murder in the second degree, robbery in the first degree (two counts), and criminal possession of a weapon in the second degree under Indictment No. 4126/93, robbery in the first degree under Indictment No. 3983/93, and robbery in the first degree under Indictment No. 4468/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his pleas of guilty (see, People v McGriff, 216 AD2d 330; People v Wells, *537215 AD2d 419; People u Nguyen, 212 AD2d 740). There is no reason to disturb the Supreme Court’s findings, made after a hearing on the defendant’s motion, that the defendant’s pleas of guilty were knowingly, voluntarily, and intelligently made (see, People v McGriff, supra; People v Wells, supra; People v Morris, 118 AD2d 595). Miller, J. P., O’Brien, Sullivan and Florio, JJ., concur.